Citation Nr: 0708021	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  95-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
disabling for the veteran's service-connected 
gastrointestinal disorder manifested by duodenal ulcer.


REPRESENTATION

Appellant represented by:	Cindy Smith, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel

[The issue of entitlement to waiver of recovery of 
nonservice-connected disability pension benefit overpayment 
in the calculated amount of $13,476.00 is the subject of a 
separate decision.]


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957, from November 1957 to August 1961, and from 
June 1965 to May 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).

A June 2003 decision of the Board denied entitlement to an 
initial evaluation in excess of 40 percent disabling for 
service-connected gastrointestinal disorder manifested by 
duodenal ulcer.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The June 2003 Board decision was vacated and remanded by the 
Court in August 2005.

A letter was sent to the veteran and his attorney on October 
14, 2005, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A letter 
was received from the veteran's attorney in January 2006, 
requesting that the Board remand the veteran's appeal to 
obtain additional VA treatment records and schedule a new VA 
examination.  The veteran's case was remanded to the RO in 
February 2006, and, the appropriate development having been 
completed, is now returned to the Board for appellate review.  


FINDING OF FACT

The veteran's gastrointestinal disorder manifested by 
duodenal ulcer is manifested by epigastric pain which is not 
fully relieved by daily prescription medication regimen; 
periodic nausea and vomiting, recurrent hematemisis and 
melena, and evidence of anemia and weight loss.





CONCLUSION OF LAW

The criteria for an initial evaluation of 60 percent 
disabling for the veteran's service-connected 
gastrointestinal disorder manifested by duodenal ulcer have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7305 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to a 
higher initial evaluation for gastrointestinal disorder 
manifested by duodenal ulcer, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Because the pertinent regulations concerning VA's 
duties to notify and assist were not enacted until 2000, 
notification of these duties prior to the initial 
adjudication of the veteran's claim was impossible.  However, 
a letter dated in February 2005 satisfied the duty to notify 
provisions; an additional letter was sent in June 2006.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  The 
veteran was also accorded VA examinations in January 1994, 
October 1996, May 2002, August 2005, and July 2006.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service connection for gastrointestinal disorder manifested 
by duodenal ulcer was granted by a November 1994 rating 
decision, and a 40 percent evaluation assigned under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7305, 
effective September 29, 1989.  Effective May 31, 2001, the 
criteria for duodenal ulcers were amended.  Compare 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2000) with 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2006).  

VA's Office of General Counsel has determined that amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  The Board 
can apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 
(2000); see also Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (Fed. Cir. 2003).  The Board notes that the September 
1995 statement of the case, as well as the August 1996, 
November 1996, July 2002, and August 2006 supplemental 
statements of the case, adjudicated the veteran's claim under 
the criteria set forth by the pertinent regulations prior to 
the regulatory change.  However, as a 40 percent disabling 
evaluation is already assigned for the veteran's service-
connected gastrointestinal disorder manifested by duodenal 
ulcer, and the criteria for the 60 percent disabling 
evaluation was not amended, the Board concludes that the 
veteran was not prejudiced, and will proceed with 
adjudication of his claim under both sets of criteria.

Under the original criteria in effect prior to May 31, 2001, 
a 40 percent disabling evaluation was warranted when the 
duodenal ulcer was moderately severe, with impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2000).  Under the revised criteria in 
effect beginning May 31, 2001, a 40 percent evaluation is 
warranted when the duodenal ulcer is moderately severe, 
causing intercurrent episodes of abdominal pain at least once 
a month partially or completely relieved by ulcer therapy, 
mild and transient episodes of vomiting or melena.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2006).  

Under both sets of regulations, the maximum schedular 
evaluation, of 60 percent disabling, is warranted when the 
duodenal ulcer is severe, causing pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemisis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  Id.

In this case, the Board concludes that the evidence warrants 
a 60 percent evaluation under Diagnostic Code 7305 for the 
entire appeal period.  While the veteran's symptomatology has 
varied in severity, overall it has been severe enough to 
satisfy the criteria for the maximum evaluation.  The record 
contains evidence dating from at least 1989 which shows that, 
despite a prescription drug therapy regimen, the veteran 
continued to experience abdominal pain, periodic vomiting and 
nausea.  He has experienced gastrointestinal bleeds which 
caused him to be hospitalized, and on some occasions, 
required transfusions, in 1989, 1991, 1993, and 2004.  
Recurrent melena was reported by the veteran, as noted in 
private treatment records dated in January 1990, VA treatment 
records dated in December 2005, and on VA examination in 
August 2005.  Hematemisis was noted in September 1989 and 
again in September 2006.

Additionally, there is evidence that the veteran has 
experienced both anemia and weight loss at various points of 
the appeal period.  Specifically, private treatment records 
from January 1991 to September 1991 show evidence of weight 
loss and anemia.  The January 1994 VA examination noted that 
while the veteran had recovered from his most recent GI 
bleed, in which he required 12 units of blood to be 
transfused, he may still be anemic.  Private treatment 
records from January and March 1994 also show that the 
veteran continued to experience anemia.  An August 1999 VA 
outpatient record noted this history of anemia and that the 
veteran continued to experience weakness.  Weight loss was 
noted on VA examination in August 2005.  Finally, on VA 
examination in July 2006, the veteran's levels of hemocrit 
and hemoglobin were abnormally low.  

Ultimately, the weight of the evidence shows that the 
veteran's symptomatology has, as noted by the July 2006 VA 
examiner, caused a significant impact on his occupational 
activities, to include decreased concentration, lack of 
stamina, weakness, and pain.  Multiple physicians, including 
a private physician in January 1994, and VA physicians in 
June 2002 and August 2005, have commented on the consistency 
and severity of the veteran's condition; they note that he 
will be required to remain on prescription medication for the 
remainder of his life to control the symptomatology, but that 
he has continued to experience additional gastrointestinal 
bleeds and other upsurges in severity despite the medication.  
The most recent treatment records demonstrate that the 
veteran's symptomatology continues to increase in frequency, 
and laboratory tests, including a July 2004 upper 
gastrointestinal endoscopy and a February 2006 x-ray, showed 
that the veteran's duodenal bulb is scarred, and that he 
continues to experience active duodenal ulcers.  Tracing the 
development of his condition since the effective date of the 
award of service connection, and considering the current 
objective evidence, it appears that there is little chance 
for the veteran's condition to improve.  Accordingly, the 
initial evaluation for the veteran's service-connected 
gastrointestinal disorder manifested by a duodenal ulcer 
warrants the maximum schedular evaluation of 60 percent. 


ORDER

An initial evaluation of 60 percent for service-connected 
gastrointestinal disorder manifested by duodenal ulcer is 
granted.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


